BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-15-00030-CV

                                      Leta York

                                             v.

                                   Todd Boatman

         (No. CV 41400 IN 62ND DISTRICT COURT OF HOPKINS COUNTY)


TYPE OF FEE                    CHARGES       PAID       BY
MOTION FEE                          $10.00   E-PAID     LARRY A POWERS
MOTION FEE                          $10.00   E-PAID     PHIL SMITH
REPORTER'S RECORD                $1,638.00   PAID       PHIL SMITH
CLERK'S RECORD                     $240.00   UNKNOWN    SMITH & SMITH LAW FIRM
STATEWIDE EFILING FEE               $20.00   PAID       SMITH & SMITH LAW FIRM
FILING                             $100.00   PAID       SMITH & SMITH LAW FIRM
INDIGENT                            $25.00   PAID       SMITH & SMITH LAW FIRM
SUPREME COURT CHAPTER 51 FEE        $50.00   PAID       SMITH & SMITH LAW FIRM


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       June 23, 2016.

                                                       DEBRA AUTREY, CLERK


                                                       By ___________________________
                                                                               Deputy